 
 
IV 
111th CONGRESS
2d Session
H. CON. RES. 240 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2010 
Mr. Cohen (for himself, Mr. Blumenauer, Mr. Wu, Ms. Norton, Ms. Bordallo, and Ms. Richardson) submitted the following concurrent resolution; which was referred to the Committee on Transportation and Infrastructure
 
CONCURRENT RESOLUTION 
Expressing support for designation of the fourth week in April as National Streetscaping Week. 
 
 
Whereas neighborhoods that implement streetscaping strategies recognize that streets are places where people engage in various community and family activities, including walking, biking, using transit, certain recreational activities, and also motor vehicle travel, streetscaping can help to unify neighborhoods and create stronger connectivity between businesses and residents; 
Whereas streetscapes are important components of the public realm (public spaces where people interact), which help define a community’s identity, aesthetic quality, economic value, health, social cohesion, and opportunity, not just its mobility; 
Whereas streetscaping is an important component of sustainable, transit-oriented development efforts that help redevelop communities and neighborhoods, often including wider sidewalks, bicycle lanes, bus pullouts, and improved on-street parking design; 
Whereas research has shown neighborhoods with trees have less crime than neighborhoods without trees and residents living in “greener” surroundings actually report lower levels of fear, fewer incivilities, and less violent behavior; 
Whereas streetscaping that incorporates trees, plantings, groundcover, and other green infrastructure helps reduce harmful carbon emissions and provide communities with cleaner, healthier air quality; 
Whereas streetscaping incorporates green infrastructure, including tree plantings, permeable pavements, bioswales, and rain gardens, to promote effective stormwater management resulting in reduced runoff and cleaner water for communities; 
Whereas today, many communities are faced with severe flooding and combined sewer overflows; 
Whereas using green infrastructure is an effective and cost-efficient solution to this critical problem; 
Whereas streetscaping strategies that incorporate trees, plantings, and other green surfaces such as shade trellises, green roofs, green facades, and green walls mitigate the urban heat island effect; 
Whereas cities typically average 10 degrees hotter than suburban areas and trees provide shade and give off water vapor to cool the city in the summer; 
Whereas in addition, shade trees reduce solar exposure to the pavement, reducing heat absorption and emittance while potentially reducing pavement aging and maintenance requirements; 
Whereas homes shaded and insulated by nearby trees have 10 to 30 percent savings in heating and cooling costs compared to homes without nearby trees; 
Whereas similarly, heat island reduction strategies such as using open-grid paving or shading with deciduous trees, can reduce summertime heat islands while providing wintertime benefits to homes and buildings, such as minimizing building heating requirements, resulting in annual energy savings; 
Whereas investments in green infrastructure in cities, including streetscaping, and other green infrastructure techniques yield green job opportunities in a myriad of professions; 
Whereas streetscaping results in safer streets with reduced and more appropriate traffic speeds; 
Whereas street trees and plantings create vertical walls elements, and a defined edge to the street, helping motorists guide their movement and assess their speed; 
Whereas communities that retrofit poorly designed roads to become complete streets, adding sidewalks and bicycle lanes, reducing crossing distances and installing trees and other streetscape improvements make walking and biking safer and more inviting; 
Whereas the resulting safer streets have saved the lives of both pedestrians and motorists; 
Whereas streetscaping can help create multi-modal transportation corridors providing more transportation choices for communities by creating safer, shaded pedestrian walkways and bicycle lanes and paths; 
Whereas research has shown that individuals want more diverse transportation systems that include pedestrian improvements, cycling improvements, and traffic calming, High Occupancy Vehicle (HOV) priority and road space reallocation, all of which streetscaping techniques help to achieve; 
Whereas home and business owners in neighborhoods that have incorporated comprehensive streetscaping strategies have often seen their property values increase by as much as 10 to 20 percent; 
Whereas streetscaping is good for business; 
Whereas several studies have found that people are willing to travel farther, visit more frequently, and pay more, on average 12 percent more, for goods and services in business districts with trees; 
Whereas similar studies have concluded that the amount of time that someone stays in a store is longer if trees and landscaping are present on the streets and surrounding areas; 
Whereas best practices for streetscape improvement include fostering “walkable” street designs, encouraging cooperation between public and private decision makers to improve streetscapes, and educating the public, design professionals, and developers about street design principles; and
Whereas the fourth week in April would be an appropriate week to designate as “National Streetscaping Week”: Now, therefore, be it
 
That Congress—
(1)expresses support for designation of a “National Streetscaping Week”; and
(2)urges that Federal, State, regional, and local policies encourage the utilization of streetscaping to ensure healthy, vibrant, multi-modal streets and communities across the country. 
 
